[Cite as Dayton v. State, 2022-Ohio-4412.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 CITY OF DAYTON, OHIO                             :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28818
                                                  :
 v.                                               :   Trial Court Case No. 2019-CV-3464
                                                  :
 STATE OF OHIO                                    :   (Civil Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                            Rendered on the 9th day of December, 2022.

                                             ...........

JOHN C. MUSTO, Atty. Reg. No. 0071512, Assistant Prosecuting Attorney, City of
Dayton Prosecutor’s Office, 101 West Third Street, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

GARRETT M. ANDERSON, Atty. Reg. No. 0100121 & IRIS JIN, Atty. Reg. No. 0092561,
30 East Broad Street, 16th Floor, Columbus, Ohio 43215
      Attorneys for Defendant-Appellant
                                                                                       -2-


                                     .............

DONOVAN, J.

       {¶ 1} The State of Ohio appeals from a judgment of the Montgomery County Court

of Common Pleas, which sustained in part and overruled in part the City of Dayton's

motion for summary judgment regarding whether certain statutory provisions were

unconstitutional and sustained in part and overruled in part the State's motion for

summary judgment. This matter is before us on remand from the Ohio Supreme Court,

which recently vacated our opinion in City of Dayton v. State of Ohio, 2021-Ohio-967, 170

N.E.3d 502 (2d Dist.) (“Dayton I”) and remanded based on its holding in Newburgh Hts.

v. State, Ohio Slip Opinion No. 2022-Ohio-1642, __ N.E.3d __.

       {¶ 2} We set forth the history of the case in Dayton I, and repeat it herein in

pertinent part:

              On July 29, 2019, Dayton filed a Verified Complaint for Declaratory

       Judgment and Preliminary and Permanent Injunction, which requested that

       the trial court enjoin the enforcement of certain newly enacted provisions of

       Am.H.B. No. 62 (H.B. 62) on the grounds that the provisions violated Article

       XVIII, Section 3 of the Ohio Constitution, otherwise known as the “Home

       Rule Amendment.”       Specifically, Dayton asserted that the contested

       provisions of H.B. 62 unconstitutionally limited its Home Rule authority to

       implement a traffic law photo-monitoring enforcement program by

       implementing the following statutory provisions: 1) reinstating the S.B. 342

       requirement that a law enforcement officer be present at every photo-
                                                                                    -3-


monitoring device at all times while the device is in operation, R.C.

4511.093(B)(1); 2) reducing Dayton's local government fund allocation by

the amounts collected from drivers for violations recorded by the photo-

monitoring enforcement program and eliminating local government funds

completely for municipalities that failed to report revenues from the program

to the State, R.C. 5747.502(C), R.C. 5747.502(D), and R.C. 5747.502(F);

3) eliminating municipalities’ ability to appoint administrative hearing officers

to adjudicate photo-monitoring program tickets and conferring “exclusive

jurisdiction” over such actions to municipal and county courts, R.C.

1901.20(A)(1), R.C. 1907.02(C); and 4) requiring municipalities to provide

advance and non-recoverable court deposits to cover “all applicable court

costs and fees” for civil actions related to the photo-monitoring program,

R.C. 4511.096(C), R.C. 4511.099(A).

       On January 17, 2020, the State filed a motion for summary judgment,

in which it argued that Dayton had the burden to establish that the contested

provisions of H.B. 62 were unconstitutional. The State also argued that the

General Assembly had the exclusive power to define the jurisdiction of lower

courts and to provide for their maintenance and had the express

constitutional authority to decide state spending. The State further claimed

that the contested provisions of H.B. 62 did not violate the Home Rule

Amendment since the provisions constituted general laws.             Lastly, the

State argued that Dayton's additional constitutional arguments failed
                                                                                 -4-


because: 1) the unconstitutional conditions doctrine did not apply and had

not been violated; 2) Dayton had no rights under its remaining constitutional

challenges; and 3) Dayton had no other constitutional claims because the

contested provisions did not violate the retroactivity clause, the one-subject

rule, the uniformity clause, and/or the void for vagueness doctrine.

       On January 24, 2020, Dayton filed a motion for summary judgment,

arguing that the contested provisions of H.B. 62 violated the Home Rule

Amendment because the contested provisions solely limited Dayton's

legislative power and did not prescribe rules of conduct upon citizens and

the Home Rule Amendment prohibited limitations on municipal authority.

Dayton also argued that the contested provisions imposed unconstitutional

conditions, were unconstitutionally retroactive, violated the void for

vagueness doctrine, violated the uniformity clause, violated the one-subject

rule, and violated the separation of powers doctrine.

       On May 27, 2020, the trial court sustained in part and overruled in

part Dayton's motion for summary judgment and also sustained in part and

overruled in part the State's motion for summary judgment. The trial court

found that all of the contested provisions in H.B. 62, R.C. 4511.093, R.C.

5747.502(C), (D), (F), R.C. 4511.099(A), R.C. 1901.20(A)(1), R.C.

1907.02(C), and R.C. 4511.096, were unconstitutional.         The trial court

found that all of the contested provisions, with the exception of R.C.

1901.20(A)(1) and R.C. 1907.02(C), were unconstitutional violations of the
                                                                                 -5-


Home Rule Amendment.          Specifically, the trial court found that the

restrictions in R.C. 5747.502 requiring the collection and reporting of civil

fines and penalizing Dayton for operating a photo-monitoring program

violated the Home Rule Amendment because they did not serve an

overriding statewide interest and failed to prescribe rules of conduct upon

citizens in general. With respect to the provisions of R.C. 4511.099(A) and

R.C. 4511.096 requiring Dayton to file every notice of liability issued with

the municipal court and deposit a non-refundable fee, including a filing fee

and court costs for every notice, the trial court ruled that these provisions

also violated the Home Rule Amendment because they did not serve an

overriding statewide interest and failed to prescribe rules of conduct upon

citizens in general. The trial court further found that the provisions limited

Dayton's legislative authority in that it controlled the procedure Dayton must

follow when issuing notices of liability without serving an overriding

statewide interest and without prescribing rules of conduct upon citizens in

general. The trial court held that R.C. 1901.20(A)(1) and R.C. 1907.02(C)

were general laws that did not violate the Home Rule Amendment.

       The trial court also found that all of the contested provisions in H.B.

62 unconstitutionally violated the one-subject rule, including R.C.

1901.20(A)(1) and R.C. 1907.02(C).         While noting that the General

Assembly has wide powers when enacting legislation, the trial court stated,

however, that sections of an appropriation bill violate the one-subject rule
                                                                                         -6-


       when they fail to share a common purpose with and have no discernible,

       practical, or rational relationship to other provisions in the bill. Therefore,

       the trial court found that the contested provisions in H.B. 62 were not related

       to the transportation budget, but rather were inserted as last minute riders

       after having been voted down by the state senate during the committee

       process. The trial court found that the contested provisions were not at all

       related to the appropriation of funds for transportation purposes, thus

       violating the one-subject rule and rendering the contested provisions

       unconstitutional. The trial court sustained the State's motion for summary

       judgment with respect to Dayton's other constitutional arguments.

Id. at ¶ 2-6.

       {¶ 3} The State appealed the trial court’s judgment and, on March 26, 2021, we

affirmed in part and reversed in part the judgment of the trial court. In Dayton I, 2021-

Ohio-967, 170 N.E.3d 502, we held that the trial court did not err when it granted the City

of Dayton’s motion for summary judgment related to the constitutionality of the following

provisions of H.B. 62: R.C. 4511.093(B)(1), R.C. 5747.502(C), R.C. 5747.502(D), R.C.

5747.502(F), R.C. 4511.096(C), and R.C. 4511.099(A). Specifically, we held that the

trial court had correctly found that the provisions were not general laws and that they

violated the city’s authority under the Home Rule Amendment. We also found that the

record established that a conflict existed between the city’s local ordinances setting forth

its photo traffic enforcement program and these provisions of H.B. 62. Lastly, we held

that the trial court had erred when it found that the provisions enacted in H.B. 62 at R.C.
                                                                                         -7-


1901.20(A)(1) and R.C. 1907.02(C) violated the one-subject rule and in denying the

State’s motion for summary judgment related to the constitutionality of those provisions.

Notably, the General Assembly re-enacted R.C. 4511.093(B)(1), the “officer present”

provision, in H.B. 62, but we stated that we need not address this section because the

Ohio Supreme Court had already declared it to be unconstitutional. Id. at ¶ 22.

       {¶ 4} On May 19, 2022, the Ohio Supreme Court issued its decision in Newburgh,

Ohio Slip Opinion No. 2022-Ohio-1642, __ N.E.3d __, wherein the court held that R.C.

5747.502, the spending setoff provision, does not conflict with Home Rule authority

because it does not prohibit municipalities from enforcing their traffic laws with cameras.

Newburgh also held that the deposit requirement in R.C. 4511.099 does not conflict with

Home Rule authority because, although it may make litigating violations based on traffic

cameras more expensive for municipalities, it does not prohibit municipalities from using

cameras to enforce their traffic laws.    Accordingly, the Supreme Court vacated our

judgment in Dayton I in its entirety and remanded the case to this court for application of

its holding in Newburgh. See Dayton v. State, 167 Ohio St.3d 565, 2022-Ohio-2073,195

N.E.3d 130, ¶ 1.

       {¶ 5} The State’s appeal is now properly before this court on remand.

                                       Statutory History

       {¶ 6} On June 12, 2002, Dayton enacted Ordinance 30114-02, which authorized

an “automated traffic control photographic system” (ATCPS) for placement at

intersections throughout the city. Initially, the system only provided for the enforcement

of red-light violations. Subsequently, on February 17, 2010, the system was modified to
                                                                                          -8-


provide for the enforcement of speed violations as well (Ordinance 30965-10). The

ordinances were codified in Dayton R.C.G.O. 70.21. Dayton states that the purposes of

the ATCPS were to reduce the number of red light and speeding violations and

automobile accidents in the city and to conserve limited police resources.

       {¶ 7} Am.Sub.S.B. No. 342 was signed into law on December 19, 2014, and

became effective on March 23, 2015.          The following Revised Code sections were

enacted as a result of S.B. 342's passage: R.C. 4511.092; 4511.093; 4511.095;

4511.096;    4511.097;    4511.098;    4511.099;    4511.0910;    4511.0911;     4511.0912;

4511.0913; 4511.0914; and 4511.204(C)(2).          Viewed collectively, the new sections

provided a comprehensive definition section (R.C. 4511.092) and expanded upon existing

requirements for municipalities that employ the use of traffic photo-monitoring systems.

       {¶ 8} Significantly, in City of Dayton v. State, 151 Ohio St.3d 168, 2017-Ohio-6909,

87 N.E.3d 176, Dayton challenged the constitutionality of certain provisions contained in

S.B. 342 on the grounds that they violated Article XVIII, Section 3 of the Ohio Constitution,

the Home Rule Amendment. In its complaint in that case, Dayton specifically challenged

the requirement in R.C. 4511.093(B)(1) that a law enforcement officer be present at the

location of any traffic photo-monitoring device while it was being operated. Dayton also

challenged R.C. 4511.095(A)(2), the provision which required that a local authority

conduct a public information campaign and safety study of the location under

consideration for the placement of a new device before any new photo-monitoring

equipment could be deployed. In Dayton's motion for summary judgment in that case,

in addition to arguing that R.C. 4511.093(B)(1) and 4511.095(A)(2) were unconstitutional,
                                                                                          -9-


as argued in its complaint, Dayton also asserted that R.C. 4511.0912 violated the Home

Rule Amendment because it prohibited municipal authorities from issuing speeding

tickets for violations recorded by traffic photo-monitoring devices unless the individual

was driving more than six miles per hour above the speed limit in a school zone and/or

park or ten or more miles per hour above the speed limit in any other location. Upon

review, the Ohio Supreme Court held that the contested provisions in S.B. 342 violated

the Home Rule Amendment and struck down the offending provisions. Id. at ¶ 34.

       {¶ 9} Thereafter, the Ohio General Assembly enacted H.B. 62, which was the

transportation budget bill for Ohio for the fiscal years 2019 through 2021. As previously

stated, Dayton argued that the contested provisions of H.B. 62 unconstitutionally limited

its Home Rule authority to implement a traffic photo-monitoring enforcement program by

implementing the following statutory provisions: 1) reinstating the S.B. 342 requirement

that a law enforcement officer be present at every photo-monitoring device at all times

while the device is in operation, R.C. 4511.093(B)(1); 2) reducing Dayton's local

government fund allocation by the amounts collected from drivers for violations recorded

by the photo-monitoring enforcement program and eliminating local government funds

completely for municipalities that fail to report revenues from the program to the State,

R.C. 5747.502(C), R.C. 5747.502(D), and R.C. 5747.502(F) (the spending setoff); 3)

eliminating municipalities’ ability to appoint administrative hearing officers to adjudicate

photo-monitoring program tickets and conferring “exclusive jurisdiction” over such actions

to municipal and county courts, R.C. 1901.20(A)(1), R.C. 1907.02(C); and 4) requiring

municipalities to provide advance and non-recoverable court deposits to cover “all
                                                                                        -10-


applicable court costs and fees” for civil actions related to the photo-monitoring program,

R.C. 4511.096(C), R.C. 4511.099(A) (the deposit requirement).1

                                  Standard of Review

      {¶ 10} This Court has previously noted:

             When reviewing a summary judgment, an appellate court conducts

      a de novo review. Village of Grafton v. Ohio Edison Co., 77 Ohio St.3d 102,

      105, 671 N.E.2d 241 (1996). “De Novo review means that this court uses

      the same standard that the trial court should have used, and we examine

      the evidence to determine whether as a matter of law no genuine issues

      exist for trial.” Harris v. Dayton Power & Light Co., 2d Dist. Montgomery

      No. 25636, 2013-Ohio-5234, ¶ 11 (quoting Brewer v. Cleveland City

      Schools Bd. Of Edn., 122 Ohio App.3d 378, 383, 701 N.E.2d 1023 (8th

      Dist.1997)) (citing Dupler v. Mansfield Journal Co., 64 Ohio St.2d 116, 413

      N.E.2d 1187 (1980)). Therefore, the trial court's decision is not granted

      any deference by the reviewing appellate court. Brown v. Scioto Cty. Bd. Of

      Commrs., 87 Ohio App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993).

             Civ.R. 56 defines the standard to be applied when determining

      whether a summary judgment should be granted. Todd Dev. Co., Inc. v.

      Morgan, 116 Ohio St.3d 461, 463, 880 N.E.2d 88 (2008).              Summary

      judgment is proper when the trial court finds: “(1) that there is no genuine


1 As previously noted, the Ohio Supreme Court found that the contested provisions of
H.B. 62, R.C. 5747.502 (the spending setoff) and R.C. 4511.099 (the deposit
requirement), do not conflict with municipal traffic camera ordinances and therefore do
not violate the Home Rule Amendment.
                                                                                         -11-


      issue as to any material fact; (2) that the moving party is entitled to judgment

      as a matter of law; and (3) that reasonable minds can come to but one

      conclusion, and that conclusion is adverse to the party against whom the

      Motion for Summary Judgment is made, who is entitled to have the

      evidence construed most strongly in his favor.” Fortune v. Fortune, 2d Dist.

      Greene No. 90-CA-96, 1991 WL 70721, *1 (May 3, 1991) (quoting Harless

      v. Willis Day Warehous[ing] Co., 54 Ohio St.2d 64, 67, 375 N.E.2d 45

      (1978)). The initial burden is on the moving party to show that there is no

      genuine issue of material fact. Dresher v. Burt, 75 Ohio St.3d 280, 292-93,

      662 N.E.2d 264 (1996). Once a moving party satisfies its burden, the

      nonmoving party may not rest upon the mere allegations or denials of the

      party's pleadings. Dotson v. Freight Rite, Inc., 2d Dist. Montgomery No.

      25495, 2013-Ohio-3272, ¶ 41 (citation omitted).

Cincinnati Ins. Co. v. Greenmont Mut. Hous. Corp., 2d Dist. Montgomery No. 25830,

2014-Ohio-1973, ¶ 17-18.

      {¶ 11} The State’s first assignment of error is as follows:

             THE TRIAL COURT ERRED IN FINDING STATE STATUTES THAT

      REQUIRE      MUNICIPALITIES        TO    FILE   THEIR     TRAFFIC-CAMERA

      CITATIONS AND PAY A FILING FEE TO THE COURT THAT HAS

      EXCLUSIVE JURISDICTION OVER THEM, AND THAT REDUCE THE

      AMOUNT OF STATE MONEY THEY RECEIVE IF THEY OPERATE

      TRAFFIC-CAMERA PROGRAMS, CONFLICT WITH MUNICIPAL-HOME-
                                                                                           -12-


       RULE AUTHORITY SUCH THAT THEY VIOLATE THE HOME RULE

       AMENDMENT.

       {¶ 12} In its first assignment, the State contends that the trial court erred when it

held that the contested statutory provisions that require municipalities to file their traffic

camera citations with the court and to pay a filing fee to the court and that reduce the

amount of state money municipalities receive if they operate a traffic camera program

violate the Home Rule Amendment.

                              The Home Rule Amendment

       {¶ 13} Under the Home Rule Amendment to the Ohio Constitution, “[m]unicipalities

shall have authority to exercise all powers of local self-government and to adopt and

enforce within their limits such local police, sanitary and other similar regulations, as are

not in conflict with general laws.” Article XVIII, Section 3, Ohio Constitution.

       {¶ 14} The Home Rule Amendment provides municipalities with the “broadest

possible powers of self-government in connection with all matters which are strictly local

and do not impinge upon matters which are of a state-wide nature or interest.” State ex

rel. Morrison v. Beck Energy Corp., 143 Ohio St.3d 271, 2015-Ohio-485, 37 N.E.3d 128,

¶ 14, citing State ex rel. Hackley v. Edmonds, 150 Ohio St. 203, 212, 80 N.E.2d 769

(1948). Therefore, a municipal ordinance must yield to a state statute if 1) the ordinance

is an exercise of police power, rather than of local self-government; 2) the statute is a

general law; and 3) the ordinance is in conflict with the statute. See Mendenhall v. Akron,

117 Ohio St.3d 33, 2008-Ohio-270, 881 N.E.2d 255.

              Analysis of the Relevant Contested Provisions in H.B. 62
                                                                                          -13-


       1) Contested Provision R.C. 5747.502 – The Spending Setoff

       {¶ 15} As previously stated, H.B. 62 requires a local authority operating a traffic

photographic enforcement program during the preceding fiscal year to file a report with

the tax commissioner that includes a detailed statement of the civil fines the local authority

collected from drivers for any violations of any local ordinance that were based upon

evidence recorded by a photo-monitoring device. R.C. 5747.502(B). A local authority's

payments from the state local government fund were then to be reduced in an amount

equal to the fines reported in the report to the tax commissioner. R.C. 5747.502(C). If

the local authority did not file a report as required, all payments of local government funds

to the locality were to cease until a report was filed. R.C. 5747.502(D). An amount

equal to the payments withheld, except for fines incurred in school zones, was then to be

deposit into an Ohio highway and transportation safety fund. R.C. 5747.502(F). An

amount equal to payments withheld for violations in school zones was to be paid to the

local authority to be used specifically for school safety purposes. R.C. 5747.502(C)(4).

       {¶ 16} With respect to R.C. 5747.502(C), (D), and (F), the Ohio Supreme Court

recently held the following in Newburgh, Ohio Slip Opinion No. 2022-Ohio-1642, __

N.E.3d __:

              The spending setoff reduces the amount that the municipality would

       otherwise receive from the local-government fund by the amount of traffic-

       camera fines that the municipality collected. It does not conflict with

       municipal-home-rule authority, because it does not prohibit municipalities

       from enforcing their traffic laws with cameras. The spending setoff may
                                                                                          -14-


       disincentivize municipalities from adopting or continuing to use traffic

       cameras, but it does not forbid what municipal law permits any more than

       the creation of a financial incentive to adopt the use of traffic cameras would

       require a municipality to do what its own laws proscribe. The setoff provision

       does not restrict municipalities from enacting or enforcing local laws, nor

       does it preempt or invalidate those laws. Therefore, there is no conflict

       between the spending setoff and the municipalities’ ordinances adopting the

       use of cameras to enforce traffic laws.

Id. at ¶ 30.

       {¶ 17} Therefore, because Newburgh found “no conflict between the spending

setoff and the municipalities’ ordinances adopting the use of cameras to enforce traffic

laws,” the trial court’s finding that the spending setoff provision violated the Home Rule

Amendment was made in error.

       2) Contested Provision R.C. 4511.099(A) – The Deposit Requirement

       {¶ 18} R.C. 4511.099(A) states in pertinent part:

               [W]hen a certified copy of a ticket issued by a local authority based

       on evidence recorded by a traffic law photo-monitoring device is filed with

       the municipal court or county court with jurisdiction over the civil action, the

       court shall require the local authority to provide an advance deposit for the

       filing of the civil action. The advance deposit shall consist of all applicable

       court costs and fees for the civil action. The court shall retain the advance

       deposit regardless of which party prevails in the civil action and shall not
                                                                                     -15-


charge to the registered owner or designated party any court costs and fees

for the civil action.

{¶ 19} Regarding R.C. 4511.099(A), Newburgh held as follows:

       Article IV, Sections 1 and 15 of the Ohio Constitution grant the

General Assembly the authority to create statutory courts, and we have

recognized that “[n]one of the various provisions of article XVIII of the

Constitution of Ohio [the Home Rule Amendment] are effective to abridge

the sovereignty of the state over municipalities in respect to its courts.” State

ex rel. Ramey v. Davis, 119 Ohio St. 596, 165 N.E. 298 (1929), paragraph

two of the syllabus; accord Behrle v. Beam, 6 Ohio St.3d 41, 42, 451 N.E.2d

237 (1983).

       The General Assembly has granted municipal and county courts

exclusive jurisdiction over civil actions for violations of a state traffic law or

municipal traffic ordinance, R.C. 1901.18(A)(14), 1907.02(C), and

1901.20(A)(1), and the deposit requirement ensures that municipalities, like

other private litigants, will shoulder the burden that their litigation creates.

“The power to create a court necessarily includes the power to define its

jurisdiction and to provide for its maintenance.” Ramey at 599, 165 N.E.

298. The deposit requirement may make litigating violations based on

traffic cameras more expensive for municipalities.            Nonetheless, the

deposit requirement does not conflict with local law, because it does not

prohibit municipalities from using cameras to enforce their traffic laws.
                                                                                             -16-


(Emphasis added.) Id. at ¶ 32-33.

       {¶ 20} Similar to its analysis of the spending setoff provision, the Supreme Court

in Newburgh found that the “deposit requirement does not conflict with local law, because

it does not prohibit municipalities from using cameras to enforce their traffic laws.” Id. at

¶ 33. Therefore, the trial court’s finding that the deposit requirement provision in R.C.

4511.099(A) violated the Home Rule Amendment was error.

       3) Contested Provision R.C. 4511.096(C) – Certified Copy Requirement

       {¶ 21} R.C. 4511.096 sets forth the officer review requirements of a traffic law

photo monitoring device and contains the following contested provisions:

       (C) Within thirty days of the traffic law violation, the local authority or its

       designee may issue and send by regular mail a ticket charging the

       registered owner with the violation. The ticket shall comply with section

       4511.097 of the Revised Code. If the local authority mails a ticket charging

       the registered owner with the violation, the local authority shall file a certified

       copy of the ticket with the municipal court or county court with jurisdiction

       over the civil action.

       {¶ 22} Thus, pursuant to R.C. 4511.096(C), if a local authority issues and mails a

ticket charging the registered owner of a vehicle with a violation based upon evidence

from a traffic camera, the local authority must also file a certified copy of the ticket with

the municipal court or county court vested with jurisdiction over the civil action. Applying

the rationale of Newburgh, we find that R.C. 4511.096(C) does not violate the Home Rule

Amendment. Although the certified copy requirement “may make litigating violations
                                                                                            -17-


based on traffic cameras more expensive for municipalities,” the requirement “does not

conflict with local law, because it does not prohibit municipalities from using cameras to

enforce their traffic laws.” Id. at ¶ 33. Therefore, the certified copy requirement “does not

limit or otherwise infringe upon any municipal authority granted by the Home Rule

Amendment,” and it was error for the trial court to find that it did in the instant case.

       {¶ 23} In light of the foregoing, the State’s first assignment of error is sustained.

       {¶ 24} The State’s second assignment of error is as follows:

              THE TRIAL COURT ERRED IN FINDING THAT PROVISIONS OF

       H.B. 62 VIOLATE THE SINGLE SUBJECT RULE BECAUSE IT FAILED TO

       APPLY THE PROPER TEST THAT LOOKS ONLY FOR A BLATANT

       DISUNITY OF SUBJECT MATTER BETWEEN THE CHALLENGED

       PROVISIONS AND THE REST OF THE BILL AND, INSTEAD, USURPED

       THE     LEGISLATURE’S         DISCRETION        BY    LOOKING        TO    THE

       SIGNIFICANT AND CONTROVERSIAL NATURE OF THE CHALLENGED

       LAWS.

       {¶ 25} In it second assignment, the State argues that the trial court erred when it

found that the contested provisions in H.B. 62 violated the one-subject rule.

       {¶ 26} The one-subject rule is contained in Section 15(D), Article II of the Ohio

Constitution, which provides: “No bill shall contain more than one subject, which shall be

clearly expressed in its title.” “The one-subject provision was incorporated into the Ohio

Constitution of 1851 as an integral part of the efforts of the Second Constitutional

Convention to rein in the inordinate powers that were previously lodged in the General
                                                                                          -18-


Assembly and to ultimately achieve a proper functional balance among the three

branches of our state government.” In re Nowak, 104 Ohio St.3d 466, 2004-Ohio-6777,

820 N.E.2d 335, ¶ 29. As the Ohio Supreme Court explained in State ex rel. Ohio

Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d 451, 495, 715 N.E.2d 1062 (1999):

             The one-subject rule was added to our Constitution in 1851. It was

      one of the proposals resulting from the efforts of the Second Constitutional

      Convention, of 1850-1851. See Kulewicz, The History of the One-Subject

      Rule of the Ohio Constitution (1997), 45 Cleve.St.L.Rev. 591, 591-593.

      The genesis of support for this rule had its roots in the same concerns over

      the General Assembly's dominance of state government that formed the

      most significant theme of the Constitution of 1851. These concerns,

      illustrated earlier in this opinion, resulted in the placement of concrete limits

      on the power of the General Assembly to proceed however it saw fit in the

      enactment of legislation.     The one-subject rule is one product of the

      drafters' desire to place checks on the legislative branch's ability to exploit

      its position as the overwhelmingly pre-eminent branch of state government

      prior to 1851.

      {¶ 27} The purpose of the one-subject rule is “to prevent logrolling -- ‘* * * the

practice of several minorities combining their several proposals as different provisions of

a single bill and thus consolidating their votes so that a majority is obtained for the

omnibus bill where perhaps no single proposal of each minority could have obtained

majority approval separately.’ ” State ex rel. Dix v. Celeste, 11 Ohio St.3d 141, 142, 464
                                                                                         -19-


N.E.2d 153 (1984).

       {¶ 28} Only “[a] manifestly gross and fraudulent violation of the one-subject

provision contained in Section 15(D), Article II of the Ohio Constitution will cause an

enactment to be invalidated.” State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462,

909 N.E.2d 1254, ¶ 49, citing In re Nowak, 104 Ohio St.3d 466, 2004-Ohio-6777, 820

N.E.2d 335, paragraph one of the syllabus. As long as common purpose or relationship

exists between the topics, the mere fact that a bill embraces more than one topic will not

be fatal. Id. It is the disunity of subject matter, rather than the aggregation of topics,

that causes a bill to violate the one-subject rule. Id. The one-subject rule is not directed

at plurality but at disunity in subject matter. State ex rel. Ohio Civ. Serv. Emps. Assn.,

AFSCME, Local 11, AFL-CIO v. State Emp. Relations Bd., 104 Ohio St.3d 122, 2004-

Ohio-6363, 818 N.E.2d 688, ¶ 28.

       1) R.C. 1901.20(A)(1) and R.C. 1907.02(C)

       {¶ 29} Initially, we must determine whether there was a violation of the one-subject

rule within the context of an appropriations bill. Dayton I, 2021-Ohio-967, 170 N.E.3d

502, at ¶ 52. “[T]he analysis of the one-subject rule with respect to appropriation bills

can be complicated because appropriations bills ‘encompass many items, all bound by

the thread of appropriations.’ ” Rumpke Sanitary Landfill, Inc. v. Ohio, 184 Ohio App.3d

135, 2009-Ohio-4888, 919 N.E.2d 826, ¶ 16 (1st Dist.), quoting Simmons-Harris v. Goff,

86 Ohio St.3d 1, 16, 711 N.E.2d 203 (1999).

       {¶ 30} In our view, the exclusive-jurisdiction provisions in R.C. 1901.20(A)(1) and

R.C. 1907.02(C) “directly relate to the authorization and conditions of the operation of
                                                                                          -20-


photo-enforcement programs.” Id. at ¶ 67. Furthermore, Dayton's photo-enforcement

program is explicitly related to transportation safety, which is also directly related to the

stated purpose of the appropriations bill set forth in H.B. 62. Id. Accordingly we find

that the trial court erred when it denied the State's motion for summary judgment, finding

that the contested provisions R.C. 1901.20(A)(1) and R.C. 1907.02(C) in H.B. 62 violated

the one-subject rule.

       {¶ 31} Additionally, considerations regarding budgeting, taxation, revenue, and

local government funding are clearly addressed throughout the contested provisions of

H.B. 62. Specifically, R.C. 5747.502, the spending setoff provision, R.C. 4511.096(C),

the certified copy requirement, and R.C. 4511.099(A), the deposit requirement, all directly

relate to the authorization and conditions of the operation of a traffic photo-enforcement

program. Simply put, Dayton's traffic photo-enforcement program is explicitly related to

transportation budgeting, taxation, revenue, and local government funding, which is also

directly related to the stated purpose of the setoff and requirements provisions set forth

in H.B. 62. Accordingly we find that the trial court erred when it denied the State's motion

for summary judgment, finding that that contested provisions in H.B. 62 violated the one-

subject rule.

       {¶ 32} The State’s second assignment of error is sustained.

       {¶ 33} The State’s two assignments of error are sustained. Therefore, the trial

court’s judgment is reversed, and this matter is remanded to the trial court for proceedings

consistent with this opinion.

                                      .............
                                      -21-




TUCKER, P.J. and LEWIS, J., concur.



Copies sent to:

John C. Musto
Garrett M. Anderson
Iris Jin
Hon. Mary Katherine Huffman